Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 3 July 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 7/3/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 utilizes two instances of a gimbal, one in the preamble “a gimbal comprising” and a limitation “a mounting assembly configured to be coupled to a gimbal”.
It is unclear if these are two different gimbals, and the remaining limitations of claim 4 and its dependent claims it is therefore unclear which gimbal “the gimbal” is referring.
For purposes of continued prosecution, it will be assumed they are all the same gimbal device, as there is no written description support for a second gimbal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,705,413 B2, herein known as CP. Although the claims at issue are not identical, they are not patentably distinct from each other.
Note: the rejections will use the following format:
Claim of present application (PA) – claim of CP – explanation of differences

1 – 3 – language appears to be slightly modified to be broader and reorganized, placing the rod language along with the supporting assembly rather than the connection assembly

2 – 4 – reworded

3 – 5 – reworded

4 – 3 or 19 – gimbals utilizing these support mechanisms are well-known in the art as seen from PC claim 19, or general knowledge in the art, or from the references cited in the IDS such as Wang (Publication No.: 2014/0037278 A1).  The remaining limitations are found in claim 1 above and are similarly rejected

5 and 6 – 5 - these two claims are a mixture and rearrangement of PC claims 4 and 5, 5 being dependent on claim 4.

7 – 7 – substantially identical

8 – 8 – substantially identical

9 – 9 – substantially identical

10 – 3 or 10 – this language is a rewording of the language removed from claim 3 regarding the rod

11 – 10 – substantially identical

12 – 17 – substantially identical

13 – 1 and 2 – while claim 2 of CP is not dependent on claim 3, the difference between claim 1 and 3 is that an auxiliary apparatus, equivalent to the adjuster, is not explicitly claimed, although its adjustment is identical to the adjuster and would be inherent or obvious for the auxiliary apparatus to exist as part of the supporting mechanism or a larger mechanism in order for the function “wherein a portion of the auxiliary apparatus relative to the gimbal is adjustable at least by adjusting a linear position of the supporting assembly and a rotation position of the rod portion relative to the mounting assembly” to be performed.

19 – 1 – reworded in a similar way to the rejection of PA claim 1 above, in which the auxiliary apparatus is equivalent to the adjuster

Allowable Subject Matter
Claims 14-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of these limitations (for claim 20 only the second limitation which is equivalent to the limitation of claim 14 is considered new) is found in the claimed subject matter of the patent, and as the claims are allowable otherwise, these claims are allowable.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
2/12/2021